Citation Nr: 1133751	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

4.  Entitlement to service connection for asthma.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to a compensable rating for pseudofolliculitis barbae with scars of the anterior neck.  

8.  Entitlement to an increased rating for residuals of a fracture of right distal radius, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In his substantive appeal, the appellant requested a Board hearing; however, he failed to report for a hearing scheduled in May 2011 and no good cause was shown, therefore the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

The issues of service connection for hypertension, asthma and, sinusitis, and entitlement to increased ratings for pseudofolliculitis barbae with scars of the anterior neck, and for residuals of a fracture of right distal radius are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Entitlement to service connection for hypertension, asthma, and sinusitis was most recently denied in March 2003 and was not appealed, nor was additional evidence submitted during the appeal period that was not addressed by the RO.

2.  Evidence added to the record since the March 2003 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating claims for service connection for hypertension, asthma, and sinusitis.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence having been submitted since the March 2003 rating decision, the criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The March 2003 rating decision, in which the RO denied service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  New and material evidence having been submitted since the March 2003 rating decision, the criteria to reopen the claim for service connection for asthma have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The March 2003 rating decision, in which the RO denied service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

6.  New and material evidence having been submitted since the March 2003 rating decision, the criteria to reopen the claim for service connection for sinusitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the hypertension, asthma, and sinusitis claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Hypertension

In a March 2003 rating decision, the RO denied service connection for hypertension because there were no findings that hypertension was incurred in or aggravated by service.  The Veteran filed a Notice of Disagreement in May 2003, and a Statement of the Case was issued in June 2004.  The Veteran did not file a timely Substantive Appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The Veteran subsequently requested that his claim be reopened in December 2007.  

The evidence of record at the time of the March 2003 rating decision included service treatment records, private treatment records, and VA treatment records.  A service Report of Medical Examination dated in August 1976 for enlistment purposes reflects that the Veteran's blood pressure reading was 164/80.  A Report of Medical History dated in August 1976 for enlistment purposes reflects that the Veteran checked the 'no' box for high or low blood pressure.  Service treatment records dated in June 1978 reflect that high blood pressure was ruled out.  The evidence of record at the time of the March 2003 rating decision also included VA outpatient treatment records dated in July 1996 which reflect that the Veteran was assessed with high blood pressure.  VA outpatient treatment records dated in September 1996 reflect that the Veteran was assessed with hypertension.  

The evidence received since the March 2003 rating decision includes a February 2008 letter from a VA doctor reflecting that the VA doctor opined that the Veteran should be "service connected" for hypertension.  Moreover, in September 2008, the Veteran claimed that Dr. P. told him that hypertension should be service-connected.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has hypertension that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   


Asthma

In a March 2003 rating decision, the RO denied service connection for asthma because the medical evidence did not establish a relationship between asthma and the Veteran's period of military service.  The Veteran filed a Notice of Disagreement in May 2003, and a Statement of the Case was issued in June 2004.  The Veteran did not file a timely Substantive Appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The Veteran subsequently requested that his claim be reopened in December 2007.  

The evidence of record at the time of the March 2003 rating decision included service treatment records, private treatment records, and VA treatment records.  A service Report of Medical Examination dated in August 1976 for enlistment purposes reflects that the Veteran's lungs and chest were clinically evaluated as normal.  A Report of Medical History dated in August 1976 for enlistment purposes reflects that the Veteran checked the 'no' box for asthma.  The evidence of record at the time of the March 2003 rating decision also included VA outpatient treatment records dated in August 1999 which reflect that the Veteran was assessed with asthma.  

The evidence received since the March 2003 rating decision includes a statement by the Veteran in September 2008, in which the Veteran claims that he is diagnosed with asthma and asserts some link to service jet fuels and cleaning solvents.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has asthma that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  

Sinusitis

In a March 2003 rating decision, the RO denied service connection for sinusitis because the medical evidence did not establish a relationship between sinusitis and the Veteran's period of military service.  The Veteran filed a Notice of Disagreement in May 2003, and a Statement of the Case was issued in June 2004.  The Veteran did not file a timely Substantive Appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The Veteran subsequently requested that his claim be reopened in December 2007.  

The evidence of record at the time of the March 2003 rating decision included service treatment records, private treatment records, and VA treatment records.  A service Report of Medical Examination dated in August 1976 for enlistment purposes reflects that the Veteran's sinuses were clinically evaluated as normal.  A Report of Medical History dated in August 1976 for enlistment purposes reflects that the Veteran checked the 'no' box for sinusitis.  Service treatment records dated in June 1978 reflect that the Veteran complained of nasal congestion.  The Veteran had tender right maxillary sinus and sinusitis was ruled out.  The evidence of record at the time of the March 2003 rating decision also included VA outpatient treatment records dated in November 1996 and January 1997 which reflect that the Veteran was assessed with sinusitis, as well as VA outpatient treatment records dated in September 1999 which reflect that there was no evidence of sinusitis.  

The evidence received since the March 2003 rating decision includes a statement by the Veteran in September 2008, in which the Veteran claims that he was diagnosed with sinusitis in service and asserts some link to service jet fuels and cleaning solvents.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has sinusitis that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for asthmas is reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for sinusitis is reopened, and to this extent the appeal is granted.


REMAND

In July 2009, the Veteran stated that he did not think that all his medical records had been reviewed and noted that he was presently receiving treatment at a VA facility.  The most recent VA records are from the Atwater outpatient clinic (affiliated with the Fresno VA Medical Center (VAMC)) and are from 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2010).

As noted above, in a February 2008 letter, a VA doctor opined that the Veteran should be "service connected" for hypertension.  In light of the foregoing, a VA examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

The issue of entitlement to an increased rating for fracture of right distal radius was denied by the RO most recently in an August 2008 rating decision.  The Veteran submitted a Notice of Disagreement in September 2008.  The evidence of record does not reflect that a statement of the case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in response to the September 2008 Notice of Disagreement with the RO's decision with regard to the right distal radius issue.  Therefore, the right distal issue is remanded to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the ... claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA medical records from November 2008 to the present from the VAMC in Fresno, CA, including associated records from the Atwater, CA VA outpatient clinic.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current hypertension.  The claims file be made available to the examiner in connection with the examination.  The examiner should determine is the Veteran currently suffers from hypertension, or has suffered from hypertension at any point during the claim period.  If hypertension is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension is related to service.

When providing the opinion, the examiner should address the February 2008 letter from Dr. Krishna Prabhakar  A complete rationale should be provided for any opinion offered.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current asthma.  The claims file be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has asthma or has had asthma at any point during the claim period.  If asthma is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that asthma is related to service, including exposure to jet fuel and cleaning solvents.

A complete rationale should be given for any opinion provided.  

4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current sinusitis.  The claims file be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran suffers from sinusitis or has at any point during the claim period.  If sinusitis is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that sinusitis is related to service, including the Veteran's June 1978 complaint of nasal congestion and finding of tender right maxillary sinus, as well as exposure to jet fuel and cleaning solvents.

A complete rationale should be given for any opinion provided.  

5.  Issue a SOC on the appeal initiated by the Veteran from the August 2008 rating decision that denied entitlement to an increased rating for fracture of right distal radius.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal from that determination and the issue should not be returned to the Board unless appealed.

6.  Upon completion of the above, readjudicate the hypertension, asthma, sinusitis, and pseudofolliculitis barbae claims and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  Again, the right distal radius claim should only be certified for appellate review upon submission of a substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


